EXHIBIT 10.2

HUTCHINSON TECHNOLOGY INCORPORATED

RESTRICTED STOCK AGREEMENT

THIS AGREEMENT is made as of    , 200   , between Hutchinson Technology
Incorporated, a Minnesota corporation (the “Company”), and    (the “Director”).

Recitals

A. The Board of Directors of the Company (the “Board”) has approved a restricted
stock program for non-employee directors whereby said directors may irrevocably
elect to receive, in lieu of cash payments, all or any portion of the annual
retainer fee of $   (the “Annual Retainer”) paid to each non-employee director
in the form of restricted stock. *[In addition, non-employee directors may elect
to receive, in lieu of cash payments, all or any portion of the fees related to
service on committees of the Board (the “Committee Retainer”), other than
individual meeting attendance fees, in the form of restricted stock.]

B. The Hutchinson Technology Incorporated 1996 Incentive Plan (the “Plan”)
permits the Company to make certain awards to non-employee directors, including
awards of Shares, as defined in the Plan.

C. The Director has made an election, dated as of December 31, 200   , *[(i)] to
receive    %, or $   , of the Annual Retainer for the six-month period
commencing *[on the date of / six months after the date of] the Company’s Annual
Meeting of Shareholders in the year first above written (at which meeting the
Director was elected to the Board), *[and (ii) to receive    %, or $   , of the
Committee Retainer for the year commencing as of the date of the Company’s
Annual Meeting of Shareholders in the year first above written] in the form of
restricted stock, provided that said Director remains a member of the Board and
committee on the dates such Annual Retainer *[and Committee Retainer] become*[s]
payable, and the Company has determined to make an award of restricted stock to
the Director under the Plan, such award to be governed by the terms of the Plan
and this Agreement.

Terms and Conditions

NOW, THEREFORE, the Company and the Director mutually agree as follows:

1. Grant of Restricted Stock.

(a) Subject to the terms and conditions of the Plan and of this Agreement (and
subject to execution of this Agreement by the Director), the Company hereby
grants to the Director     Shares, which number of Shares (rounded down to the
nearest whole share) is equal to (i) 1.25 times the dollar amount of the portion
of the Annual Retainer *[and Committee Retainer] payable as of the date hereof
and as to which an election by the Director has been made, divided by (ii) the
fair market value of a Share. Such Shares are subject to the restrictions
provided for herein and are referred to collectively as the “Restricted Shares”
and each as a “Restricted Share.” For purposes of this Agreement, “fair market
value” of a Restricted Share shall be defined as the mean between the high and
low sale prices of a share of Company common stock on the date hereof or the
most recent Nasdaq National Market trading date to the date hereof.

(b) Each Restricted Share shall be evidenced by a duly issued stock certificate
(which may represent more than one Restricted Share) registered in the name of
the Director. The Director shall have all rights of a shareholder of the Company
with respect to each Restricted Share (including voting rights and the right to
receive dividends and other distributions), except that all restrictions
provided for in this Agreement shall apply to each Restricted Share and to any
other securities distributed with respect to such Restricted Share. Each
Restricted Share shall remain restricted and subject to forfeiture by the
Director to the Company unless and until such Restricted Share has vested in the
Director in accordance with all terms and conditions of this Agreement. Each
stock certificate evidencing any Restricted Share shall contain such legends and
stock transfer instructions or limitations as may be determined or authorized by
the Board, in its sole discretion, or the Chief Executive Officer of the
Company, in his sole discretion; and the Company may, in its sole discretion,
retain custody of any such certificate throughout the period during which any
restrictions are in effect and require, as a condition to issuing any such
certificate, that the Director tender to the Company a stock power duly executed
in blank relating thereto.

2. Normal Vesting. Notwithstanding paragraph 4 of this Agreement, the Restricted
Shares that have not previously been forfeited shall vest immediately upon the
first to occur of the following events:

(a) Death of the Director;



  (b)   Disability of the Director preventing continued service as a member of
the Board;



  (c)   Retirement of the Director from the Board in accordance with the policy
on retirement of directors then in effect;



  (d)   Termination of service as a member of the Board with the consent of a
majority of the other members of the Board;



  (e)   Termination of service as a member of the Board resulting from not being
nominated for re-election or not being elected as a director of the Company; or

(f) A Change in Control as defined in paragraph 12 of the Plan.

3. Issuance of Unrestricted Shares. Upon the vesting of any Restricted Shares,
all restrictions on such Restricted Shares will lapse, and the Company will,
subject to the provisions of the Plan, issue to the Director a certificate
evidencing the Restricted Shares that is free of any transfer or other
restrictions arising under this Agreement.

4. Forfeiture and Transfer Restrictions.

(a) Upon the occurrence of a “Forfeiture Event” (as defined below), Restricted
Shares that are not vested pursuant to paragraph 2 of this Agreement shall be
forfeited by the Director to the Company. The Director shall thereafter have no
right, title or interest whatever in such Restricted Shares, and the Director
shall immediately return to the Company any and all certificates representing
Restricted Shares so forfeited, duly endorsed in blank or accompanied by a stock
power duly endorsed in blank. A “Forfeiture Event” shall be defined as any of
the following events:



  (i)   the Director ceases to serve as a member of the Board other than in the
circumstances described in paragraph 2; or



  (ii)   the Director attempts to transfer or otherwise dispose of any of the
Restricted Shares.

(b) Until the Restricted Shares have become vested under paragraph 2 hereof, the
Director shall not transfer such Restricted Shares, and such Restricted Shares
shall not be subject to pledge, hypothecation, execution, attachment or similar
process. Any attempt to sell, assign, transfer, pledge, hypothecate or otherwise
dispose of any Restricted Shares contrary to the provisions hereof, and any
attempt to levy any attachment or pursue any similar process with respect to
them, shall be null and void.

5. Miscellaneous. This Agreement is entered into pursuant to the Plan and is
subject to all of the terms and conditions contained in the Plan, a copy of
which previously has been delivered to the Director. This Agreement shall be
binding in all respects on the Director’s heirs, representatives, successors and
assigns. This Agreement shall be binding upon and inure to the benefit of any
successor of the Company. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota. This Agreement contains all
terms and conditions with respect to the subject matter hereof, and no
amendment, modification or other change hereto shall be of any force or effect
unless and until set forth in a writing executed by the Director and the
Company.

IN WITNESS WHEREOF, the Director has executed this Agreement and the Company has
caused this Agreement to be executed by its duly authorized officer, all as of
the day and year first above written.

*[Name], Director

HUTCHINSON TECHNOLOGY INCORPORATED

By:
Name:

Title:

